DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Status of Claims
The Examiner acknowledges Applicants’ response filed on 01/15/2021 containing amendments and remarks to the claims. Claims 15 and 17-20 are amended, claims 1-14 and 16 are cancelled, and claims 21-32 are new. Thus, claims 15 and 17-32 are pending. 
The previous objections to the claims are withdrawn in view of Applicants’ amendments. The previous 35 USC §103 rejections of claims 15 and 17-20 over Corma are withdrawn in view of adding allowable limitations (previous claim 16) into amended pending claim 15. 
The obvious-type double patenting rejection of the pending claims over claims 15-20 of copending US Application # 16/361,411 are moot in view of canceling claims 15-20 in the copending application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 21 (and its dependent claims 22-28) and claim 29 (and its dependent claims 30-32) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The new limitation “amorphous silica” in claim 21 is considered to introduce new matter since the original disclosure (including [0023]-[0024] of the Specification) do not specifically describe the silica to be “amorphous”. 
The new limitation “amorphous silica” in claim 29 which is defined to have a pore size of 50-500 Angstrom is not supported by the original disclosure. For example, the original disclosure supports this pore size for a silica support. However, no support was found in the original disclosure to link this pore size with “amorphous” silica.
Allowable Subject Matter
Claims 15 and 17-20 are allowed (for the reasons discussed in the Non-Final Rejection mailed on 10/15/2020, pg. 6-7). 
For claims 21-28, no prior art was located to teach or suggest reacting olefins having 2-12 carbons with supported nickel phosphate catalyst at a temperature above 500°C to produce C4-C26 oligomers wherein the catalyst support material is amorphous silica and the nickel amount in the catalyst is 2-20 wt%. As allowable subject matter has been indicated for these claims, 
For claims 29-32, no prior art was located to teach or suggest reacting olefins having 2-12 carbons with supported nickel phosphate catalyst at a temperature above 500°C to produce C4-C26 oligomers wherein the catalyst support material is amorphous silica having a pore size of 50-500 Å and the nickel amount in the catalyst is 2-20 wt%. As allowable subject matter has been indicated for these claims, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/             Primary Examiner, Art Unit 1772